UNITED STATES DISTRICT COURT                                             USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                            DOCUMENT
                                                                         ELECTRONICALLY FILED
 -------------------------------------------------------------- X
                                                                         DOC #:
 ROYAL ONE STOP SUPERMARKET CORP., :
                                                                         DATE FILED: 12/09/2019
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-CV-7873 (VEC)
                                                                :
 UNITED STATES OF AMERICA, UNITED                               :                ORDER
 STATES DEPARTMENT OF AGRICULTURE, :
 AND FOOD AND NUTRITION SERVICES,                               :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties appeared on December 6, 2019, for an initial conference;

        WHEREAS the parties indicated that no discovery is needed in this case other than the

submission of the administrative record; and

        WHEREAS the parties indicated that this case could be resolved without the need for

further litigation;

        IT IS HEREBY ORDERED that the parties appear for a status conference on January

31, 2020, at 10:00 A.M. A joint status letter shall be due on or before January 23, 2020. The

letter must propose a schedule for the submission of the administrative record and any

anticipated motions.



SO ORDERED.
                                                                    ________________________
Date: December 9, 2019                                                 VALERIE CAPRONI
      New York, New York                                             United States District Judge
